Citation Nr: 1236744	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depression.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.  This included service in Vietnam from July 1969 to October 1970.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was previously before the Board in January 2012.  The Board remanded the claims so that records could be requested and the Veteran could be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.

The Veteran was scheduled to appear and testify at a Board hearing in Washington, D.C. in August 2011; however, he failed to report for the hearing.  Accordingly the hearing request is deemed to have been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a rating in excess of 20 percent for diabetes mellitus for additional development, to include VA examinations.

The Veteran was scheduled for the requested VA examinations in June 2012; however, he failed to report or call to reschedule at that time.

In August 2012, the Veteran provided a statement that he would not be able to appear for VA examinations because he was in "rehab" and "bedridden."

The claims folder and Virtual VA do not include any treatment records beyond 2008, and do not include any treatment records from a rehabilitation center.  On remand, the AMC/RO should attempt to obtain ongoing VA treatment records for the Veteran's diabetes mellitus and any psychiatric treatment records after January 2008.  If the Veteran is receiving rehabilitative services through the VA, then those records should be obtained and associated with the claims file.  If the Veteran is receiving rehabilitative services through a private provider, then he should be requested to provide consent to release the private treatment records.

In response to the January 2012 Board remand, the AMC sought verification of the Veteran's reported stressors through the Defense Personnel Records Information Retrieval System (DPRIS).  DPRIS was able to verify that two men with the last name provided by the Veteran died in the Binh Dinh Province in 1970, and that enemy attacks were sustained in the area where the 514th Quartermaster Co. was headquartered.  Thus, the VA is willing to concede that the Veteran's stressors of witnessing the death of a member of his unit, and participating in a firefight in October 1970.

Effective July 13, 2010, the VA amended its adjudication regulations governing service connection for PTSD by altering, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

On remand, if it is shown that the Veteran resides at a rehabilitation facility, the examinations should be scheduled at the facility in which he resides, if feasible.  

The Veteran is hereby notified of the consequences of failing to report for VA examinations.  When a claimant fails to report for an examination scheduled in conjunction with any original claim, the claim shall be rated on the evidence of record.  When the examination was scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify all treatment records for his diabetes mellitus since 2007, and all treatment records for his psychiatric disorder since service.  Additionally, he should provide information regarding where he is receiving rehabilitative services.  The AMC/RO should attempt to obtain all identified records, to include all VA treatment records since 2008.  The Veteran's assistance in obtaining any records should be requested as needed.  Any obtained records must be associated with the Veteran's claims file.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and the appellant and his counsel should be notified as needed.  

2.  The Veteran must be scheduled for a VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of this appeal.  The claims folder and Virtual VA must be made available to and reviewed by the examiner, and any indicated studies should be performed.  With respect to each diagnosed disorder currently present or present at any time since May 2008, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The examiner should note that the Veteran's stressors of witnessing the death of a fellow soldier and being involved in a firefight have been conceded.  The examiner should also note the January 2008 VA treatment record diagnosing PTSD and addressing the Veteran's 2007gunshot wound.  Rationales (explanations) must be provided for all expressed opinions.

If the Veteran provides evidence that he resides in a rehabilitative facility, then the AMC/RO should attempt to schedule the VA examination at the facility in which he resides, if feasible.  If not feasible, documentation of the attempts made should be associated with the claims folder.

3.  The Veteran should be accorded a VA diabetes mellitus examination, to determine the current nature and extent of impairment attributable to his service-connected diabetes mellitus.  Any indicated studies are to be performed.  The examiner should address the functional impact of any symptoms attributable to diabetes mellitus.

If the Veteran provides evidence that he resides in a rehabilitative facility, then the AMC/RO should attempt to schedule the VA examination at the facility in which he resides, if feasible.  Again, documentation of all attempts made should be contained in the claims folder.

4.  The Veteran is hereby advised that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.  When a claimant fails to report for an examination scheduled in conjunction with any original claim, the claim shall be rated on the evidence of record.  When the examination was scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

5.  After ensuring compliance with the above development, as well as with any other notice and development action required by law, VA should review the claim.  If the claim remains denied, the veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


